Citation Nr: 0948141	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an earlier effective date prior to April 
5, 2006, for the grant of service connection for residuals of 
a total laryngectomy for adenoid cystic cancer.

2.  Entitlement to service connection for esophageal cancer.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  That decision granted service 
connection for status post laryngectomy residual of cystic 
adenoid carcinoma of the larynx and assigned a 100 percent 
disability evaluation effective from April 5, 2006.  The 
October 2006 rating decision also denied service connection 
for esophageal cancer.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on October 21, 2009, in Boston, 
Massachusetts, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran and his representative submitted a 
waiver of the RO's initial consideration of the evidence in 
December 2009.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The Board also notes that the Veteran and his representative 
indicated at the October 2009 hearing that they would be 
filing a claim for service connection for lung cancer.  That 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A formal or informal claim for service connection for 
residuals of a total laryngectomy for adenoid cystic cancer 
was not received prior to April 5, 2006.

3.  The Veteran has not been shown to currently have 
esophageal cancer that is causally or etiologically related 
to his military service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to April 5, 
2006, for the grant of service connection for residuals of a 
total laryngectomy for adenoid cancer have not been met. 38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2009).

2.  Esophageal cancer was not incurred in active service and 
is not due to herbicide exposure in service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, with respect to the claim for an earlier 
effective date, the Board notes that such notice is 
unnecessary in this case because the Veteran is challenging 
the effective date for grant of service connection for 
residuals of a total laryngectomy for adenoid cystic cancer 
in an October 2006 rating decision.  If, in response to 
notice of its decision on a claim for which VA has already 
given the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103 does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the 
Veteran is not required with regard to his claim for an 
earlier effective date prior to April 5, 2006, for the grant 
of service connection.  

In addition, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice 
that was provided before service connection for residuals of 
a total laryngectomy for adenoid cystic cancer was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.

With respect to the claim for service connection, the RO did 
provide the appellant with notice in June 2006 prior to the 
initial decision on the claim in October 2006, as well as in 
January 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the June 2006 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2007 statement of 
the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 and January 2007 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the Veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

The Board acknowledges that the Veteran was not specifically 
afforded a VA examination in connection with his claim for 
service connection for esophageal cancer.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for esophageal cancer because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained below, the Veteran has not been shown to 
currently have a diagnosis of esophageal cancer.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no current diagnosis to which an 
event, injury, or disease in service could be related, the 
Board finds that a VA examination is unnecessary to decide 
the claim for service connection. 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them an 
SOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 5, 
2006, is the correct date for the grant of service connection 
for residuals of a total laryngectomy for adenoid cystic 
cancer.  While the appellant has alleged that he is entitled 
to an earlier effective date prior to April 5, 2006, for the 
grant of service connection, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

The Veteran first presented his claim for service connection 
for residuals of a total laryngectomy for adenoid cystic 
cancer in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received on April 5, 2006.  The 
record does not contain any statement or action dated earlier 
than April 5, 2006, indicating an intent to file a claim for 
service connection for residuals of a total laryngectomy for 
adenoid cystic cancer.  Prior to that date, the Veteran had 
never even mentioned the disorder in any of his submissions 
to the VA.

The Board does observe the Veteran's contention that he 
should be granted an earlier effective dated because he was 
diagnosed with and treated for cancer of the larynx prior to 
April 5, 2006.  However, applicable regulations provide that 
the effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board acknowledges that the evidence of record includes 
private medical records dated between March 2000 and August 
2006.  Although those treatment records do show that the 
Veteran sought treatment for and was diagnosed with laryngeal 
cancer prior to April 5, 2006, the Veteran did not express 
any intent to file a claim for service connection at that 
time.  Indeed, the Veteran never requested that disorder be 
service-connected prior to the formal claim received on April 
5, 2006.  Rather, he merely sought treatment for the 
disorder.  In fact, those private medical records were not 
even submitted to VA until after the Veteran filed his formal 
claim on April 5, 2006.  As such, it was not clear that the 
Veteran intended to file a claim. While VA is obligated to 
consider all possible bases for compensation, this does not 
mean that it must consider claims that have not been raised. 
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought); Cf. Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it 
was expressed).  Therefore, the Board finds that the Veteran 
did not express an intent to file a claim for service 
connection for residuals of a total laryngectomy for adenoid 
cystic cancer during his private medical treatment between 
March 2000 and August 2006.

In summary, the Veteran's statements and the medical evidence 
dated prior to April 5, 2006, did not demonstrate an intent 
to raise an informal claim for residuals of a total 
laryngectomy for adenoid cystic cancer.  Therefore, the Board 
finds that a formal or informal claim was not received prior 
to April 5, 2006.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to April 5, 2006, for the grant of 
service connection for residuals of a total laryngectomy for 
adenoid cystic cancer.


II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e). Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset. 38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era. 38 C.F.R. 
§ 3.307(a)(6)(i). Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

The Federal Circuit has held that VA regulations require that 
a veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied. Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for esophageal 
cancer.  The Veteran has contended that the tumor was very 
close to esophagus and that he is at risk for esophageal 
cancer in the future.  However, the medical evidence of 
record does not indicate that he is currently being treated 
for or has a diagnosis of esophageal cancer.  In this regard, 
there are no treatment records documenting any current 
treatment or diagnosis.  An October 2006 letter from a 
private physician indicated that the upper esophagus was 
removed as part of the laryngectomy, but he also noted that 
the tumor did not involve the esophageal mucosa at that time.  
Indeed, a May 2006 operative report indicated that there was 
no apparent extension beyond the larynx.  Similarly, an 
October 2009 letter from a private physician noted that he 
had been treating the Veteran for a few years and that he 
initially saw the Veteran for an adenoid cystic carcinoma 
involving the larynx.  He commented that there had been some 
concern that tumor may have also involved the esophagus, but 
that when the resection was performed, the tumor was not 
involving the esophagus.  Moreover, the Veteran testified at 
his October 2009 hearing before the Board that a physician 
had never told him that he actually had esophageal cancer.  
As such, the Veteran has not been shown to have a current 
diagnosis of esophageal cancer.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for esophageal 
cancer.






ORDER

An effective date prior to April 5, 2006, for the grant of 
service connection for residuals of a total laryngectomy for 
adenoid cystic cancer is denied.

Service connection for esophageal cancer is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


